FILED
                             NOT FOR PUBLICATION                            JAN 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCELINO SANCHEZ-CRUZ,                          No. 10-71907

               Petitioner,                       Agency No. A088-017-607

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Marcelino Sanchez-Cruz, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      We reject Sanchez-Cruz’s contention that the IJ failed to consider properly

his fear of persecution by gangs on account of his political opinion and/or

membership in a particular social group. Sanchez-Cruz does not challenge the

BIA’s finding that he failed to show gang members targeted him due to his

perceived ability to pay rather than his proposed social group. Further, substantial

evidence supports the BIA’s conclusion that Sanchez-Cruz failed to establish his

actual or imputed political opinion was a central reason for the harm he suffered or

fears. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“a

protected ground [must] represent ‘one central reason’ for an asylum applicant’s

persecution”). Because the BIA’s nexus finding is dispositive, we need not reach

Sanchez-Cruz’s other contentions. Thus, Sanchez-Cruz’s asylum and withholding

of removal claims fail.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Sanchez-Cruz failed to show it is more likely than not that he would be

tortured by the government of El Salvador, or with its consent or acquiescence.




                                          2                                   10-71907
See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, Sanchez-

Cruz’s CAT claim also fails.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

   PETITION FOR REVIEW DENIED.




                                          3                                   10-71907